The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 22, 2018

                                2018COA41

No. 17CA0073, Colo. Med. Bd. v. McLaughlin — Administrative
Law — State Administrative Procedure Act — Colorado
Sunshine Act — Open Meetings Law — Professions and
Occupations — Colorado Medical Board — Disciplinary
Procedures — Subpoenas

     In this subpoena enforcement action, a division of the court of

appeals considers whether a subpoena issued by the Colorado

Medical Board (Board) in relation to an investigation of a

physician’s medical marijuana recommendations had a lawful

purpose. The majority concludes that the subpoena was issued

solely as a result of a physician referral policy promulgated in

violation of the Open Meetings Law and the State Administrative

Procedure Act. Because the Board had no basis for investigating

the physician apart from the invalid physician referral policy, the
subpoena had no lawful purpose. Accordingly, the majority

reverses the district court’s judgment enforcing the subpoena.

     The dissent agrees with the majority in Colorado Medical

Board v. Boland, 2018 COA 39, ___ P.3d ___, also announced today.

Thus, the dissent would affirm the district court’s judgment

enforcing the subpoena because, regardless of the lawfulness of the

physician referral policy, the subpoena was issued pursuant to an

investigation within the scope of the Board’s authority.
COLORADO COURT OF APPEALS                                       2018COA41

Court of Appeals No. 17CA0073
City and County of Denver District Court No. 16CV33460
Honorable Jay S. Grant, Judge


Colorado Medical Board,

Petitioner-Appellee,

v.

Scott Storm McLaughlin, M.D.,

Respondent-Appellant.


                            JUDGMENT REVERSED

                                    Division I
                          Opinion by JUDGE TAUBMAN
                               Harris, J., concurs
                               Booras, J., dissents

                           Announced March 22, 2018


Cynthia H. Coffman, Attorney General, Russell B. Klein, Assistant Attorney
General, Eric Maxfield, Assistant Attorney General, Sierra R. Ward, Assistant
Attorney General, Denver, Colorado, for Petitioner-Appellee

Hershey Decker, PLLC, Carmen N. Decker, Lone Tree, Colorado, for
Respondent-Appellant
¶1    In this subpoena enforcement action, respondent, Dr. Scott

 Storm McLaughlin, appeals the district court’s judgment enforcing

 a subpoena issued by plaintiff, the Colorado Medical Board (Board).

 The Board’s subpoena sought the medical records of patients for

 whom Dr. McLaughlin had recommended the use of medical

 marijuana.1 On appeal, Dr. McLaughlin contends that the

 subpoena was not issued for a lawful purpose because the policy

 prompting the Board’s investigation was adopted in violation of

 Colorado’s Open Meetings Law, the State Administrative Procedure

 Act (APA), and the Colorado and United States Constitutions. We

 agree with Dr. McLaughlin that the subpoena did not have a lawful

 purpose, and therefore we reverse the district court’s judgment.

¶2    At the outset, we recognize that another divided division of this

 court is announcing today Colorado Medical Board v. Boland, 2018



 1Under the Colorado Constitution, a physician can provide “written
 documentation” stating that a patient has a “debilitating medical
 condition and might benefit from the medical use of marijuana.”
 Colo. Const. art. XVIII, § 14(2)(c)(II); see also § 25-1.5-106(2.5)(d)(II),
 C.R.S. 2017. Thus, a physician can recommend the use of medical
 marijuana and certify that a patient has a debilitating condition as
 defined by statute. § 25-1.5-106(5)(b), (c). However, a physician
 cannot “prescribe” marijuana. Beinor v. Indus. Claim Appeals
 Office, 262 P.3d 970, 973 (Colo. App. 2011).

                                      1
COA 39, ___ P.3d ___, affirming the judgment of the district court

 enforcing a subpoena issued on the basis of the same challenged

 policy. In Boland, the division assumes that the policy is invalid,

 but nevertheless concludes that the subpoena there had a lawful

 purpose. For the reasons stated herein, we disagree with that

 analysis.

                            I. Background

                           A. The Subpoena

¶3    Dr. McLaughlin, a physician licensed to practice in Colorado

 since 1985, received a subpoena duces tecum from the Board in

 June 2015. The subpoena ordered him to produce medical records

 for specific patients examined on ten dates ranging from August

 2014 through January 2015.2

¶4    Dr. McLaughlin asserts, and the Board does not dispute, that

 the subpoena was issued by the Board after it had received a

 complaint from the Colorado Department of Public Health and

 Environment (CDPHE) related to Dr. McLaughlin’s medical

 marijuana recommendations. In fact, along with the subpoena, Dr.


 2 As Dr. McLaughlin notes, the Board issued a second subpoena
 requesting the same information in July 2016.

                                   2
 McLaughlin was sent a copy of CDPHE’s original complaint. The

 complaint referenced a policy that dictated that CDPHE would refer

 physicians on the basis of any of three enumerated criteria: (1) a

 specified number of medical marijuana recommendations per year;

 (2) recommendations of an increased plant or ounce count for a

 specified percentage of patients; or (3) a specified percentage of

 patients under the age of thirty.3

¶5    Dr. McLaughlin objected to the Board’s subpoena, arguing

 that CDPHE’s referral policy was invalidly adopted. On that basis,

 he refused to produce the subpoenaed records.

¶6    In September 2016, the Board filed an application for an order

 enforcing the subpoena, citing section 12-36-104, C.R.S. 2017. In

 January 2017, the district court granted the Board’s application

 and ordered Dr. McLaughlin to produce the subpoenaed records.

 The district court concluded that, although the physician referral

 policy was invalid, “the subsequent investigation and the subpoena

 [we]re for a lawfully authorized purpose — the duty to investigate


 3 We note that CDPHE’s complaint referring Dr. McLaughlin was
 not included in the record. However, the Board does not dispute
 that Dr. McLaughlin received the complaint, or that it described the
 physician referral policy as outlined here.

                                      3
 licensed physicians who may fail to meet generally accepted

 standards of medical practice.” The district court subsequently

 stayed enforcement of the order pending this appeal.

                   B. The Physician Referral Policy

¶7    As a result of a Colorado Open Records Act request filed with

 CDPHE, the Board, and the Department of Regulatory Agencies

 (DORA)4 in connection with related litigation, Dr. McLaughlin

 obtained public records concerning the drafting of the physician

 referral policy. The record on appeal in this case includes

 correspondence provided by these agencies in response to the Open

 Records Act request.

¶8    Specifically, the Board produced internal communications

 detailing the policy’s evolution and adoption. The correspondence

 revealed that CDPHE officials and Board members began discussing

 the referral policy in the fall of 2013. A July 2014 email from the



 4 The Board is housed within DORA. § 24-1-122(3)(m)(I), C.R.S.
 2017. DORA administers the Board through “budgeting,
 purchasing, planning, and related management functions.” § 24-1-
 105(1), C.R.S. 2017. However, the Board independently exercises
 its “prescribed statutory powers, duties, and functions, including
 rule-making, regulation, licensing, and registration, [and] the
 promulgation of rules, rates, regulations, and standards.” Id.

                                   4
 Board’s program director stated that she “had a t/c with [the

 director of the medical marijuana registry] in January 2014 and

 met in person with him in April 2014 re: parameters for reporting.”

 An August 2014 email also from the Board’s program director

 detailed how, after a 2013 state audit, “CDPHE reached out to [the

 Board] requesting assistance in developing reporting parameters”

 for physicians who made medical marijuana recommendations.

 The email read, “After a period of extended silence from CDPHE,

 [the Board and Office of Investigators (OI)] took a leadership role

 and frequently circled back with CDPHE to promote progression of

 the project. CDPHE subsequently adopted an internal policy based

 on the criteria identified and/or defined by the CDPHE/[Board]/OI

 workgroup.”

¶9    A December 2014 email from the Medical Marijuana Program’s

 manager stated, “[W]e are in the process of updating our referral

 policy with DORA. I have been meeting with DORA and internal

 leadership on this topic and we are still working out the details.”

 Another email from that same date from CDPHE’s director similarly

 detailed that the agencies were “in the process” of developing the




                                    5
  referral policy and acknowledged, “[I]t’s misleading to state that we

  do not have a policy, as one is under development.”

¶ 10   CDPHE officially implemented the physician referral policy on

  May 15, 2014. The policy, titled “Medical Marijuana Policy Number

  2014-01” (Policy 2014-01), stated that CDPHE would refer

  physicians to the Board for investigation on the basis of any of the

  following: (1) 3521 or more recommendations for medical marijuana

  per year; (2) recommendations for an increased marijuana plant or

  ounce count for more than thirty percent of patients, or a

  particularly high recommendation for any individual patient; or (3)

  a caseload in which over one-third of patients were under the age of

  thirty.

¶ 11   Dr. McLaughlin alleges, and the Board does not dispute, that

  the policy was not available to the public until April 2015, nearly a

  year after its implementation, and that no public meeting was ever

  held regarding the adoption of Policy 2014-01.

                          C. Related Litigation

¶ 12   In addition to the instant case, several other pending actions

  have challenged the validity of Policy 2014-01. Six other subpoena

  enforcement actions have been filed against individual physicians


                                    6
  who were referred to the Board based on Policy 2014-01. Five of

  these enforcement actions have been stayed pending this appeal.

  The sixth subpoena enforcement action has been appealed to this

  court. As noted, another division of this court decides that case

  today. Boland , 2018 COA 39, ___ P.3d ___.

¶ 13   Dr. McLaughlin and eight other physicians directly challenged

  the validity of the policy in yet another action. In that case, the

  district court dismissed the relevant claims against the Board,

  stating that Policy 2014-01 had been developed by CDPHE and

  thus, “[i]f this policy was in fact unlawfully adopted and is

  ultimately declared void, any injunctive relief would necessarily be

  aimed at CDPHE to prohibit it from referring cases to [the Board]

  under the void policy.”

¶ 14   The district court later ruled that Policy 2014-01 was void.

  Specifically, the district court found that the “policy was the

  product of about a dozen meetings and about a dozen phone calls

  between staff members with [CDPHE] and staff at the Board” and

  “was adopted and implemented without providing public notice.”

  Order at 7-8, John Does v. Colo. Dep’t of Pub. Health & Env’t, No.

  15CV30902 (City & Cty. of Denver Dist. Ct. Oct. 4, 2016). Because


                                     7
  the district court concluded the policy had been adopted in violation

  of the Open Meetings Law, it enjoined CDPHE from referring

  physicians to the Board under the policy. That decision is also the

  subject of an appeal to this court. See John Does v. Colo. Dep’t of

  Pub. Health & Env’t, No. 16CA2011 (Colo. App. filed Nov. 22, 2016).

                        D. CDPHE and the Board

¶ 15   Pursuant to an executive order signed by Colorado’s governor,

  CDPHE is the health agency designated to manage Colorado’s

  medical marijuana program. See § 25-1.5-106(2)(f), C.R.S. 2017.

  See generally § 25-1.5-106. CDPHE is required to promulgate rules

  governing certain aspects of the medical marijuana program. See

  § 25-1.5-106(3)(a) (CDPHE “shall . . . promulgate rules of

  administration”); see also Colo. Const. art. XVIII, § 14(9) (stating

  that the state health agency “shall also enact rules of

  administration”).

¶ 16   For example, CDPHE must promulgate rules to establish a

  confidential registry of patients who are entitled to receive a medical

  marijuana identification card. § 25-1.5-106(3)(a)(I). CDPHE is also

  required to promulgate rules concerning the conditions for issuing

  registry identification cards to patients, which entails creating


                                     8
  “standards for ensuring that [CDPHE] issues a registry

  identification card to a patient only if he or she has a bona fide

  physician-patient relationship with a physician in good standing.”

  § 25-1.5-106(3)(a)(V). If CDPHE “has reasonable cause to believe”

  that a physician violated rules promulgated pursuant to its

  rulemaking authority, it can refer the matter to the Board for “an

  investigation and determination.” § 25-1.5-106(6)(a).5

¶ 17   The Board is a body created by the Medical Practice Act. § 12-

  36-103(1)(a)(I), C.R.S. 2017. The Board is tasked with investigating

  allegations of “unprofessional conduct.” § 12-36-117, C.R.S. 2017.

  It is authorized by statute to “[m]ake investigations, hold hearings,

  and take evidence.” § 12-36-104(1)(b)(I); see also § 12-36-118,

  C.R.S. 2017 (describing the structure of the Board’s inquiry and

  hearing panels and the process for initiating a complaint against a



  5 Additionally, CDPHE can refer a physician to the Board if it has
  reasonable cause to believe he or she has violated section 14 of
  article XVIII of the Colorado Constitution, or subsections (a)
  through (c) of section 25-1.5-106(5), which list various
  requirements for physicians who recommend medical marijuana to
  patients. Dr. McLaughlin contends, and the Board does not
  dispute, that CDPHE’s referral in this case was based solely on the
  criteria listed in Policy 2014-01, not on a suspected violation of the
  Colorado Constitution or of subsection 25-1.5-106(5)(a)-(c).

                                     9
  physician). In the exercise of its investigatory function, the Board

  has the power to issue subpoenas to compel production of

  “materials in any hearing, investigation, accusation, or other matter

  coming before [it].” § 12-36-104(1)(b)(II).

¶ 18   The Board is also permitted to make rules as it “may deem

  necessary or proper to carry out the provisions and purposes” of the

  Medical Practice Act. § 12-36-104(1)(a).

                                II. Analysis

¶ 19   As relevant here, Dr. McLaughlin contends that Policy

  2014-01 was adopted in violation of Colorado’s Open Meetings Law

  and the APA. As a result, he argues, the Board’s subpoena was not

  issued for a lawful purpose because the subpoena arose from

  CDPHE’s referral, which was based solely on the illegally adopted

  policy. We agree.

                          A. Standard of Review

¶ 20   Statutory interpretation presents a question of law that we

  review de novo. Wisdom Works Counseling Servs., P.C. v. Colo. Dep’t

  of Corr., 2015 COA 118, ¶¶ 11-12, 360 P.3d 262, 265.




                                     10
                    B. The Validity of Policy 2014-01

¶ 21   Under Colorado’s Open Meetings Law, “the formation of public

  policy is public business and may not be conducted in secret.”

  § 24-6-401, C.R.S. 2017. Thus, “[a]ll meetings of two or more

  members of any state public body at which any public business is

  discussed or at which any formal action may be taken” must be

  open to the public at all times. § 24-6-402(2)(a), C.R.S. 2017.

  Further, any meeting at which a proposed policy is adopted may be

  held only after “full and timely notice to the public.” § 24-6-

  402(2)(c). A “state public body” includes any board or “formally

  constituted body of any state agency.” § 24-6-402(1)(d)(I).

¶ 22   “No resolution, rule, regulation, ordinance, or formal action of

  a state or local public body shall be valid unless taken or made at a

  meeting” open to the public pursuant to section 24-6-402(2). § 24-

  6-402(8). In short, a formal action taken at a meeting that does not

  comport with the Open Meetings Law is “null and void.” Van

  Alstyne v. Hous. Auth., 985 P.2d 97, 100-01 (Colo. App. 1999); see

  also Wisdom Works, ¶ 25, 360 P.3d at 267.

¶ 23   Dr. McLaughlin asserts that Policy 2014-01 was promulgated

  in violation of the Open Meetings Law. The Board does not


                                    11
  expressly dispute that the policy was promulgated in violation of the

  Open Meetings Law, but rather asserts that the “taint, if any, would

  be on CDPHE’s conduct” because “the policy is CDPHE’s and not

  the Board’s.” We agree with Dr. McLaughlin that Policy 2014-01

  was adopted in violation of the Open Meetings Law and further

  conclude that the Board, through its staff, participated in the

  improper promulgation of the policy.

¶ 24   The purpose of the Open Meetings Law is to allow interested

  members of the public to comment on public business. See Benson

  v. McCormick, 195 Colo. 381, 383, 578 P.2d 651, 653 (1978) (stating

  that the Open Meetings Law reflects the judgment that “democratic

  government best serves the [state] if its decisional processes are

  open to public scrutiny”). Here, physicians and other stakeholders

  did not have an opportunity to weigh in on Policy 2014-01. Instead,

  CDPHE and Board officials drafted the policy over the course of

  multiple meetings held behind closed doors and without notice to

  the public. We therefore conclude that Policy 2014-01 is invalid.

  See § 24-6-402(8).

¶ 25   We reach a similar conclusion under the APA. An agency that

  is statutorily permitted to make rules must follow procedures to


                                    12
  give public notice and allow for public comment under the APA.

  § 24-4-103, C.R.S. 2017. A “rule” is defined by the APA as a

  “statement of general applicability and future effect implementing,

  interpreting, or declaring law or policy or setting forth the procedure

  or practice requirements of any agency.” § 24-4-102(15), C.R.S.

  2017. The definition of “rule” includes a “regulation.” Id.

  “‘[S]ubstantial compliance’ with the rule-making procedures

  established in § 24-4-103 is required, and an agency’s failure to

  meet that standard renders a rule invalid.” Studor, Inc. v.

  Examining Bd. of Plumbers of Div. of Registrations, 929 P.2d 46, 48

  (Colo. App. 1996) (quoting § 24-4-103(8.2)(a)).

¶ 26   While the Board has statutory authority to “[a]dopt and

  promulgate” rules, it is required to follow the provisions of the APA

  in doing so. § 12-36-104(1)(a). Similarly, CDPHE, as an agency

  under the APA, is bound to follow notice and comment rulemaking

  procedures. See § 25-1.5-106(3). Here, there was no compliance




                                    13
  with the procedural notice and comment requirements, and thus

  the rule is also invalid under the APA.6

¶ 27   Our conclusion in no way signifies that CDPHE and the Board

  could not promulgate a policy concerning the criteria for referring a

  physician to the Board for suspected misconduct under the medical

  marijuana program. Indeed, it is possible that CDPHE and the

  Board might have arrived at the same policy even after taking into

  account public comment. Nevertheless, the Board must comply

  with the statutory procedures before it may adopt a physician

  referral policy concerning medical marijuana recommendations by

  physicians. We conclude that because of the procedural

  deficiencies, Policy 2014-01 is void.

                    C. The Validity of the Subpoena

¶ 28   An administrative subpoena is valid if (1) the subpoena and

  investigation are for a lawfully authorized purpose; (2) the



  6Dr. McLaughlin also asserts that Policy 2014-01 violated article
  XVIII, section 14(2)(c) of the Colorado Constitution and the First
  Amendment of the United States Constitution. Because we
  conclude that the policy is invalid under Colorado statutes, we need
  not reach these arguments. City of Florence v. Pepper, 145 P.3d
654, 660 (Colo. 2006) (“Where possible, we avoid a constitutional
  analysis in favor of a statutory resolution.”).

                                    14
  information sought is relevant to the inquiry; and (3) the subpoena

  is sufficiently specific to obtain documents that are adequate but

  not excessive for the inquiry. Charnes v. DiGiacomo, 200 Colo. 94,

  101, 612 P.2d 1117, 1122 (1980). An issuing agency has the

  burden of demonstrating the propriety of an issued subpoena.

  Colo. State Bd. of Accountancy v. Arthur Andersen LLP, 116 P.3d
1245, 1248 (Colo. App. 2005). “If the agency fails to demonstrate

  that the subpoena issued is for an authorized purpose, the court

  must refuse to enforce it.” Id.

¶ 29   Dr. McLaughlin limits his appeal to the first prong of the

  Charnes test — whether the investigation and subpoena had a

  lawful purpose. He contends that, because the referral from

  CDPHE was based only on the unlawfully adopted Policy 2014-01,

  the subpoena issued by the Board as a result of CDPHE’s referral

  had no lawful purpose. In contrast, the Board contends that, even

  if Policy 2014-01 were invalid, it nevertheless had the authority to

  issue the subpoena for the purpose of investigating whether Dr.

  McLaughlin had engaged in unprofessional conduct. Indeed, the

  district court adopted the Board’s argument in enforcing the




                                    15
  subpoena. However, we agree with Dr. McLaughlin that the

  subpoena was not issued for a lawful purpose.

¶ 30   Despite its expansive powers under the Medical Practices Act,

  the Board’s investigatory authority is circumscribed by statute. In

  Board of Medical Examiners v. Duhon, the supreme court concluded

  that a subpoena issued to investigate a physician’s allegedly

  unprofessional conduct was invalid because the Board had failed to

  comply with procedural requirements concerning the timing of its

  investigation. 895 P.2d 143, 147, 149 (Colo. 1995); see also Colo.

  State Bd. of Med. Exam’rs v. Khan, 984 P.2d 670, 673-74 (Colo.

  App. 1999) (concluding that the holding of Duhon had been

  superseded by later statutory amendment but finding no fault with

  the Duhon court’s logic). The Duhon court concluded that the

  Board’s power to issue subpoenas, while broad, remains limited by

  the other provisions of the Medical Practice Act. Duhon, 895 P.2d at

  149. Indeed, “[t]he Board has no inherent authority to issue

  administrative subpoenas.” Id. It has only that authority explicitly

  granted by the statute. See id.

¶ 31   Given that its subpoena power is not inherent, the Board must

  find some lawful purpose in the Medical Practice Act to support the


                                    16
  subpoena here. However, absent Policy 2014-01, there is no

  authority for the issuance of the Board’s subpoena.

¶ 32   In the abstract, the Board may have had the authority to

  initiate a complaint against Dr. McLaughlin, even on its own

  motion, if it suspected he had engaged in unprofessional conduct.7

  See § 12-36-118(4)(a)(I). However, the Board does not point to any

  provision in the extensive statutory definition of “unprofessional

  conduct” that Dr. McLaughlin was suspected of violating. Indeed, a

  review of section 12-36-117 reveals that the Board can investigate

  complaints regarding violations of validly adopted agency rules.

  See, e.g., § 12-36-117(1)(u) (including in the definition of



  7 We note that Dr. McLaughlin asserts, and the Board does not
  contest, that the Board could not have obtained the records
  subpoenaed here absent a referral from CDPHE because the
  information was maintained in a confidential registry. See Colo.
  Const. art. XVIII, § 14(3)(a) (“No person shall be permitted to gain
  access to any information about patients in the state health
  agency’s confidential registry, or any information otherwise
  maintained by the state health agency about physicians and
  primary care-givers, except for authorized employees of the state
  health agency in the course of their official duties . . . .”). As a
  practical matter, then, it may well have been impossible for the
  Board to investigate Dr. McLaughlin absent the referral from
  CDPHE. However, we express no opinion as to whether the
  Colorado Constitution invalidates either Policy 2014-01 or the
  subpoena at issue on this basis.

                                     17
  “unprofessional conduct” the “[v]iolation of . . . any rule or

  regulation promulgated by the board in conformance with law”)

  (emphasis added); § 12-36-117(1)(mm) (including in the definition of

  “unprofessional conduct” the failure to comply with statute

  authorizing medical marijuana program or “the rules promulgated

  by [CDPHE] pursuant to section 25-1.5-106(3)”) (emphasis added).

  Because Policy 2014-01 was not validly adopted, those provisions

  have no relevance here.

¶ 33   Similarly, as already noted, CDPHE can refer a physician to

  the Board for investigation if it “has reasonable cause to believe”

  that a physician violated rules promulgated pursuant to its

  rulemaking authority. § 25-1.5-106(6)(a). However, given that

  Policy 2014-01 was not promulgated pursuant to its rulemaking

  authority, CDPHE had no reasonable basis for referring Dr.

  McLaughlin to the Board. Without Policy 2014-01, there was no

  basis for CDPHE’s referral to the Board; because the policy was

  void, the referral was void, and it is thus as if there were no

  complaint at all to prompt the Board’s investigation.

¶ 34   During oral argument, the Board asserted that the purpose of

  Policy 2014-01 was to allow CDPHE to make referrals on the basis


                                     18
  of its “suspicion” that a physician had violated the statutes

  governing medical marijuana certification. Yet, the Board also

  acknowledged that the criteria enumerated in Policy 2014-01 were

  not necessarily indicative of any misconduct, much less a violation

  of the medical marijuana laws; instead, any determination that a

  physician had violated the Medical Practice Act could be made only

  after an investigation. To the extent that the Board argued that

  Policy 2014-01 served as a proxy to measure possible misconduct,

  we disagree because an alleged “violation” of an invalid policy could

  not provide a lawful basis for suspecting misconduct.

¶ 35   The Board relies on a 1946 Supreme Court case, Oklahoma

  Press Publishing Co. v. Walling, 327 U.S. 186 (1946), in support of

  its argument that it can initiate an investigation without any

  suspicion of misconduct and may engage in a “fishing expedition.”

  We consider the Board’s reliance on Walling misplaced.

¶ 36   First, in that case, the Supreme Court looked to a federal

  agency’s virtually unchecked statutory power to conduct

  investigations; the relevant agency was expressly authorized to

            enter and inspect such places and such
            records (and make such transcriptions
            thereof), question such employees, and


                                    19
           investigate such facts, conditions, practices, or
           matters as [the agency’s Administrator] may
           deem appropriate to determine whether any
           person has violated any provision of [the Fair
           Labor Standards Act], or which may aid in the
           enforcement of the provisions of th[e] Act.

Id. at 199 (quoting 29 U.S.C. § 211(a) (1946)). Turning to the

agency’s subpoena power, the Walling Court specifically noted that

“[n]othing in the [legislative history of the Act] suggests that the

power was not to be exercised, or that subpoenas issued in

compliance with the terms of the statute were not to be enforced,

exactly in accordance with the authority given.” Id. at 198 n.22.

Thus, the subpoena in Walling was lawful because the agency acted

in “exact compliance” with the statute authorizing its investigations.

Id. at 201. In fact, the Court contrasted its holding in Walling with

another case in which the Court wrote that “nothing short of the

most explicit [statutory] language” would permit “fishing expeditions

into private papers on the possibility that they may disclose

evidence of crime.” Id. at 201 n.27 (quoting Fed. Trade Comm’n v.

Am. Tobacco Co., 264 U.S. 298, 306 (1924)).8




8The Board similarly overstates the significance of United States v.
Powell, 379 U.S. 48 (1964), and United States v. Morton Salt Co.,

                                   20
¶ 37   Moreover, the Board’s reliance on Walling mistakenly blurs the

  distinction between an agency’s authority to initiate an

  investigation and the lawfulness of any subpoena issued pursuant

  to that investigation. The Board maintains that it can lawfully

  subpoena a physician’s records as part of a “fishing expedition.”

  While that position is inconsistent with the Supreme Court

  decisions discussed above, we are not required here to determine

  the level of suspicion that would justify a Board investigation. The

  issue we address is the validity of the Board’s subpoena, not the

  propriety of the investigation itself. As Charnes dictates, any

  subpoena must have “a lawfully authorized purpose.” 200 Colo. at

  101, 612 P.2d at 1122. We have determined that the subpoena

  here had no lawful purpose.




  338 U.S. 632 (1950). In Powell, the Court rejected the argument
  that an administrative summons could only issue on probable
  cause, but noted that a court can “inquire into the underlying
  reasons” for the summons to ensure “that the investigation will be
  conducted pursuant to a legitimate purpose.” 379 U.S. at 57, 58.
  In Morton Salt, the Court similarly affirmed the Federal Trade
  Commission’s power to require companies to file reports stating
  compliance with a court decree, noting that “there are limits to
  what, in the name of reports, the Commission may demand,” but
  not “attempt[ing] to define” those limits. 338 U.S. at 653.

                                    21
¶ 38   Accordingly, we conclude that the district court erred in

  enforcing the subpoena.

                            III. Injunctive Relief

¶ 39   Dr. McLaughlin asserts that the proper remedy is to

  permanently enjoin the Board from issuing subpoenas based on

  Policy 2014-01.

¶ 40   The Board sets forth several arguments regarding this court’s

  jurisdiction to enjoin it from issuing further subpoenas under the

  policy. Specifically, it argues that the court lacks subject matter

  jurisdiction to grant injunctive relief because (1) separation of

  powers principles preclude such a remedy; (2) the claim is not ripe;

  and (3) Dr. McLaughlin lacks standing.

¶ 41   We conclude that the issue of injunctive relief is moot insofar

  as it would prevent the Board from issuing future subpoenas to Dr.

  McLaughlin based on alleged “violations” of Policy 2014-01. As

  noted, a district court enjoined CDPHE from making further

  referrals on the basis of Policy 2014-01. We have determined that

  the district court erred in enforcing the subpoena in this case.

  Because CDPHE cannot again refer Dr. McLaughlin to the Board on

  the basis of the invalid policy, “the [injunctive] relief sought, if


                                      22
  granted, would have no practical legal effect.” State Bd. of

  Chiropractic Exam’rs v. Stjernholm, 935 P.2d 959, 970 (Colo. 1997).

                             IV. Conclusion

¶ 42   The district court’s judgment enforcing the subpoena is

  reversed.

       JUDGE HARRIS concurs.

       JUDGE BOORAS dissents.




                                    23
       JUDGE BOORAS, dissenting.

¶ 43   I would affirm the trial court’s judgment for the reasons stated

  in Colorado Medical Board v. Boland, 2018 COA 39. Therefore, I

  respectfully dissent from the majority opinion.

¶ 44   Additionally, I would reject the majority’s conclusion that the

  subpoena in this case “had no lawful purpose,” and was therefore

  an improper “fishing expedition.”

¶ 45   The concept of “an illegal fishing expedition” in the area of

  administrative law has evolved greatly in recent times. See Sec. &

  Exch. Comm’n v. Arthur Young & Co., 584 F.2d 1018, 1029-30 (D.C.

  Cir. 1978). As the United States Court of Appeals for the Tenth

  Circuit has noted:

            The law governing the limits on the
            administrative power of investigation has
            evolved from the earlier judicial condemnation
            of fishing expeditions to that of enforcement of
            the subpoena power ‘if the inquiry is within
            the authority of the agency, the demand is not
            too indefinite and the information sought is
            reasonably relevant.’

  Equal Emp’t Opportunity Comm’n v. Univ. of New Mexico,

  Albuquerque, 504 F.2d 1296, 1302 (10th Cir. 1974) (quoting United

  States v. Morton Salt Co., 338 U.S. 632, 652 (1950)). In this appeal,



                                      24
  Dr. McLaughlin challenges only whether the subpoena was for a

  lawfully authorized purpose; he does not contest its breadth or

  relevancy.

¶ 46   Whether an investigation is for a lawfully authorized purpose

  rests on whether it is within the scope of the agency’s authority.

  For example, while the Board has broad authority to investigate

  matters related to the practice of medicine, it would not have the

  authority to investigate whether a physician built his residence in

  violation of a local ordinance or a statute regulating the building of

  homes.

¶ 47   Importantly, the Board’s authority to investigate matters

  related to the practice of medicine does not depend on receiving a

  complaint. The majority faults the Board for not identifying which

  provision of the statutory definition of unprofessional conduct it

  suspected Dr. McLaughlin was violating. However, an

  administrative agency

               can investigate merely on suspicion that the
               law is being violated, or even just because it
               wants assurance that it is not. When
               investigative and accusatory duties are
               delegated by statute to an administrative body,
               it, too, may take steps to inform itself as to
               whether there is probable violation of the law.


                                     25
  Morton Salt Co., 338 U.S. at 642-43 (comparing the investigative

  power of an administrative agency to the powers of a grand jury).

¶ 48   The majority points to language in Oklahoma Press Publishing

  Co. v. Walling, 327 U.S. 186 (1946), and Federal Trade Commission

  v. American Tobacco Co., 264 U.S. 298, 306 (1924), as disapproving

  “fishing expeditions.” However, the concerns in those cases were

  directed at the breadth and relevance of an administrative

  subpoena, rather than its purpose. See Walling, 327 U.S. at 209

  (stating that beyond requirement that an investigation be

  authorized by Congress, reasonableness “comes down to

  specification of the documents to be produced adequate, but not

  excessive, for the purposes of the relevant inquiry”); Am. Tobacco

  Co., 264 U.S. at 306 (“It is contrary to the first principles of justice

  to allow a search through all the respondents’ records, relevant or

  irrelevant, in the hope that something will turn up.”). In contrast,

  as noted above, Dr. McLaughlin does not challenge the breadth or

  relevance of the subpoena at issue in this case. So the question

  here is whether the Board had the authority to issue the subpoena.

¶ 49   By statute the Board has authority to investigate “matters

  relating to the exercise and performance of the powers and duties


                                     26
  vested in the board,” including possible discipline for

  unprofessional conduct. §§ 12-36-104(1)(b)(I), 12-36-117, C.R.S.

  2017. The Board may start an investigation based upon a citizen

  complaint, but it also has the authority to initiate and investigate a

  complaint itself. § 12-36-118(4)(a)(I), C.R.S. 2017; Bd. of Med.

  Exam’rs v. Duhon, 895 P.2d 143, 147 (Colo. 1995). Because the

  Board has the authority to investigate without receiving a

  complaint, its investigation is not “tainted” by any violation of the

  Colorado Open Meetings Law (OML) by a different agency, even if

  that agency forwarded a complaint to the Board. The underlying

  basis for issuing the subpoena is irrelevant if the Board had

  authority to issue it.

¶ 50   As the majority recognizes, the Supreme Court stated in

  United States v. Powell, 379 U.S. 48 (1964), that courts may inquire

  into the underlying reasons for a summons under circumstances

  rising to the level of an abuse of process. The Court’s examples of

  such appropriate circumstances reflected on the good faith of an

  investigation and included harassing a taxpayer or pressuring him

  into settling a collateral dispute. Reliance on a referral policy that

  was promulgated in violation of the OML by CDPHE does not


                                    27
  constitute bad faith or harassment by the Board. Therefore, I

  would disagree with the majority’s conclusion that the subpoena

  here had no lawful purpose.

¶ 51   Accordingly, I respectfully dissent.




                                    28